Case 1:19-cv-00010-NBF Document 15 Filed 04/15/19 Page 1 of 4

In the Anited States Court of Federal Claims

No. 19-10C
(Filed: April 15, 2019)
NOT FOR PUBLICATION

 

AAKIL BEY, Pro Se; Lack of Subject Matter
Jurisdiction; RCFC 12(b)(1); 6th
Amendment; 14th Amendment; State

Court Judgment; Torts.

Pro Se Plaintiff,
Vv.
THE UNITED STATES,

Defendant.

cet Mme me Ne ee Ne Ne ee eee”

 

ORDER OF DISMISSAL

Plaintiff Aakil Bey, proceeding pre se, filed the instant complaint on December
26, 2018 alleging that Judge Raquel West, a state court judge in Beaumont, Texas
violated his constitutional rights while presiding over his prosecution in 2018. Compl. at
2-3; Compl. Ex. A at 9. Specifically, Mr. Bey alleges that Judge West violated his
constitutional rights under the 6th and 14th Amendments to the United States
Constitution when she allowed the prosecution to proceed despite his repeated challenges
to the court’s jurisdiction, prevented him from cross-examining a witness, and then
convicted him without sufficient evidence. Compl. at 2-3. Mr, Bey also claims these

actions give rise to various torts. /d. at 1; Pl.’s Resp. at 2.

 
Case 1:19-cv-00010-NBF Document 15 Filed 04/15/19 Page 2 of 4

The government has moved to dismiss Mr. Bey’s claims for lack of subject matter
jurisdiction under Rule 12(b)(1) under the Rules for the United States Court of Federal
Claims (“RCFC”),! Def.’s Mot. to Dismiss (Doc. No. 8). After considering the
government's motion, Mr. Bey's response, and the government's reply, the plaintiff's
complaint must be dismissed.

The Tucker Act grants this court “jurisdiction to render judgment upon any claim
against the United States founded either upon the Constitution, or any Act of Congress or
any regulation of an executive department, or upon any express or implied contract with
the United States . . . in cases not sounding in tort.” 28 U.S.C. § 1491(a)(1). The court

eee

must ““‘satisfy itself that it has jurisdiction to hear and decide a case before proceeding to
the merits.’” Hardie v. United States, 367 F.3d 1288, 1290 (Fed. Cir. 2004) (quoting
PIN/NIP, Inc. v. Platte Chem. Co., 304 F.3d 1235, 1242 (Fed. Cir. 2002)). In addressing
whether the court has subject matter jurisdiction, the court will consider all uncontested
facts “alleged in the complaint.” Reynolds v. Army & Air Force Exch. Serv., 846 F.2d
746, 747 (Fed. Cir. 1988) (internal citation omitted). The plaintiff has the burden of
proving jurisdiction by a preponderance of the evidence. /d. at 748, Although the

eG

pleadings of pro se plaintiffs will be held “‘to less stringent standards than formal
pleadings drafted by lawyers,’” Johnson v. United States, 411 F. App’x 303, 305 (Fed.

Cir. 2010) (quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)), this does not relieve a

 

'RCFC 12(b)(1) states “a party may assert the following defenses by motion: (1) lack of
subject-matter jurisdiction.”

 
Case 1:19-cv-00010-NBF Document15 Filed 04/15/19 Page 3 of 4

pro se plaintiff from his burden to meet jurisdictional requirements. Minehan v. United
States, 75 Fed. Cl. 249, 253 (2007) (quoting Kelley v. United States, 812 F.2d 1378, 1380
(Fed. Cir. 1987)),

Mr. Bey has failed to establish subject matter jurisdiction for the following
reasons. First, this court does not have jurisdiction to review a state court conviction or
fudgment. Hnovsys LLC v. Nextel Comme’ns, Inc., 614 F.3d 1333, 1343 n.4 (Fed. Cir.
2010) (“we lack jurisdiction to set aside this state-court judgment); Jones v. United
States, 440 Fed. App’x 916, 918 (Fed. Cir. 2011) (“To the extent that [the plaintiff] asked
CFC to review any judgments of the Minnesota state and federal courts with respect to
his criminal case, the CFC does not have authority to review such decisions”). Second,
this court does not have jurisdiction to consider claims against Judge West or any
defendants other than the United States. United States v. Sherwood, 312 U.S. 584, 588
(1941) ([I]f the relief sought is against others than the United States the suit as to them
must be ignored as beyond the jurisdiction of the [C]ourt [of Federal Claims].”). Third, it
is well established that this court does not have jurisdiction to consider claims alleging
violations of Due Process clause under the Fourteenth Amendment to the U.S.
Constitution because the clause is not money-mandating. Smith v. United States, 709 F.3d
1114, 1116 (Fed. Cir. 2013) (‘The law is well settled that the Due Process clauses of both
the Fifth and Fourteenth Amendments do not mandate the payment of money and thus do
not provide a cause of action under the Tucker Act.”}. Fourth this court does not have
subject matter jurisdiction over Mr. Bey’s Sixth Amendment claim because “the Sixth

Amendment does not mandate money damages.” See Burmaster v. United States, 744

 
Case 1:19-cv-00010-NBF Document15 Filed 04/15/19 Page 4 of 4

Fed. App’x. 699, 702 (Fed. Cir. 2018). Finally, under the terms of the Tucker Act, as
quoted above, this court does not have jurisdiction over tort claims. Rick’s Mushroom
Serv., Inc. v. United States, 521 F.3d 1338, 1343 (Fed. Cir. 2008) (“[t]he plain language
of the Tucker Act excludes from the Court of Federal Claims Jurisdiction claims
sounding in tort”) (citing 28 U.S.C. § 1491 (a)(1)).

CONCLUSION

Because this court does not have subject matter jurisdiction over any of the claims
in Mr, Bey’s complaint, the defendant’s motion to dismiss is GRANTED. The clerk is

directed to dismiss Mr. Bey's complaint.

IT IS SO ORDERED.

 

Senior Judge

 

* Mr. Bey filed a motion to proceed in forma pauperis on March 25, 2019 (Doc. No. 12).
Mr. Bey’s motion is GRANTED solely for the purposes of this order.

 
